It was not necessary for the contract to stipulate within what time plaintiff's undertaking to mine the specified area of coal was to be performed, or when the work should begin, and it was not necessary for the complaint to allege the implication of law that it was to be begun and completed within a reasonable time, where the breaches charged to defendant are in no way related to the beginning or completion of the work, and where it is alleged that plaintiff promptly proceeded to carry out his part of the contract and was prevented therefrom by the breaches of defendant. The contract here sued on did not in any way involve the sale or leasing of real estate. Defendant's plea No. 2, based upon the contrary assumption, and setting up the statute of frauds, was wholly inapt and irrelevant, and the demurrer thereto was properly sustained.
We think that the second assignment of breach, viz., "defendant prevented plaintiff from carrying out said provisions on his part," is a mere conclusion of the pleader, and was subject to the grounds of demurrer specially directed thereto. Something ought to have been stated showing the character or manner of the alleged prevention, as that defendant forbade him to proceed with the work, or stopped him from working, or failed or refused to furnish him with the facilities agreed upon. Woodward Iron Co. v. Frazier, 190 Ala. 305,67 So. 430. However, as the evidence was presented on the trial, we are unable to see how the mere generality of this allegation, and the absence of a more specific statement, could have prejudiced the defendant.
Defendant's request for the general affirmative charge, refused by the court, presents three questions of fact: (1) Whether there was any evidence tending to show an obligation on the part of defendant to furnish a *Page 186 
site on the railroad right of way for plaintiff's tipple; (2) whether there was any evidence tending to show that defendant stopped plaintiff from mining the coal, when he was able, ready, and willing to perform; and (3) whether there was any evidence tending to show that defendant's general superintendent, Pennington, was authorized, actually or ostensibly, to make the contract in question with plaintiff.
On the first issue it appears without dispute, from plaintiff's own testimony, that defendant was not contractually bound to furnish a site for the tipple, but merely and gratuitously promised to give expert advice as to the most desirable location. In so far as plaintiff's case depended upon that alleged breach, he was clearly not entitled to recover. But, on the second issue, plaintiff testified that Pennington stopped him from carrying out the contract, which he was ready, willing, and able to do. We would infer from his entire testimony that he was stopped from work merely by Pennington's failure to provide a place on the railroad, or a spur track, for the tipple. But, as the testimony stood, it was for the jury to say what it meant.
On the third issue it was very clearly open to the jury to find that the contract was made with the knowledge of the governing authority of the defendant company, or else that Pennington was ostensibly authorized to make the contract and that plaintiff could properly rely upon the appearance of such authority. Wheeler v. McGuire, 86 Ala. 398, 5 So. 190, 2 L.R.A. 808. For the reasons stated, the general affirmative charge was properly refused.
It is a general rule of law that the innocent party to a broken contract can recover only for such damage as he was unable to prevent by his own prudent and reasonable efforts in the premises, and these efforts would include the making of reasonable expenditures of money when necessary and plainly effective.
"The person injured is not required, however, to make extraordinary expenditures requiring a disproportionate outlay in endeavoring to guard against the consequences of the wrongdoer's act." 17 Corp. Jur. 770, § 97.
In the instant case, plaintiff could not have been required to build a spur track at a cost of $400 or $500 unless such an outlay was reasonable and prudent under all the circumstances, and unless he had the means to do so, and the requested instruction that, if he could have secured a loading place at a reasonable cost, the measure of his damages would be such reasonable cost, was at least misleading, and therefore properly refused. The estimated cost of the spur may have been reasonable in the abstract, but it may nevertheless have been an unreasonable burden to impose upon plaintiff under the circumstances, and in relation to his contract.
Moreover, there is another limitation in the general rule, which we think is applicable here:
"Where the party, whose duty it is primarily to perform a contract, has equal opportunity for performance, and equal knowledge of the consequences of nonperformance, he cannot, while the contract is subsisting and in force, be heard to say that plaintiff might have performed for him." Ash v. Soo Sing Lung, 177 Cal. 356, 170 P. 843; Louisville, etc., R. R. Co. v. Sumner, 106 Ind. 55, 5 N.E. 404, 55 Am. Rep. 719; 17 Corp. Jur. 774, § 99.
We find no prejudicial error in the record, and the judgment will be affirmed.
Affirmed.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur.